           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

ROBERT FRIAR
ADC #142096                                               PETITIONER

v.                      No. 5:17-cv-189-DPM

WENDY KELLEY, Director,
Arkansas Department of Correction                         RESPONDENT

                             JUDGMENT
     Friar's petition is dismissed with prejudice.



                                                     ?1
                                 D .P. Marshall Jr.
                                 United States District Judge
